Citation Nr: 0921376	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for tinea versicolor.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a psychiatric disorder.  

3.  Entitlement to service connection for a chronic neck 
disorder.  

4.  Entitlement to service connection for a chronic back 
disorder.  

5.  Entitlement to service connection for a chronic left foot 
disorder. 

6.  Entitlement to an increased disability evaluation for the 
Veteran's left wrist carpal tunnel syndrome, currently 
evaluated as 20 percent disabling.  

7.  Entitlement to a compensable disability evaluation for 
the Veteran's bilateral gynecomastia.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for tinea versicolor and a psychiatric 
disorder; denied service connection for a neck disorder, a 
back disorder, and a left foot disorder; and denied increased 
disability evaluations for the Veteran's left wrist carpal 
tunnel syndrome and bilateral gynecomastia.  In May 2007, the 
RO determined that new and material evidence had been 
received to reopen the Veteran's claims of entitlement to 
service connection for both tinea versicolor and a 
psychiatric disorder and denied the claims on the merits.  In 
March 2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for both tinea versicolor and a 
psychiatric disorder, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of the Veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include an 
anxiety disorder, a chronic neck disorder, a chronic back 
disorder, and a chronic left foot disorder and increased 
evaluations for his left wrist carpal tunnel syndrome and 
bilateral gynecomastia are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In December 2001, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for tinea versicolor.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in December 2001.  The Veteran did 
not submit a notice of disagreement with the decision.  

2.  The documentation received since the RO determination is 
relevant and probative of the issue at hand.  

3.  Chronic tinea versicolor was initially manifested during 
active service.  

4.  In May 1971, the RO denied service connection for a 
psychiatric disorder.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in May 1971.  
The Veteran did not submit a notice of disagreement with the 
decision.  

5.  The documentation received since the RO decision is 
relevant and probative of the issue at hand.  


CONCLUSIONS OF LAW

1.  The December 2001 RO determination that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for tinea versicolor is 
final.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
tinea versicolor has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

2.  Chronic tinea versicolor was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2008).  

3.  The May 1971 RO decision denying service connection for a 
psychiatric disorder is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a psychiatric disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The RO issued VCAA notices to the Veteran in August 2006, 
September 2006, and May 2008 which informed him of the 
evidence generally needed to support an application to reopen 
a claim of entitlement to service connection, a claim of 
entitlement to service connection, and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his applications.  The 
August 2006 and September 2006 VCAA notices were issued prior 
to October 2006 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The Veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
Veteran's applications.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Applications to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of an 
Appellant's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  


A.  Tinea Versicolor

1.  Prior RO Decisions

In January 1997, the RO denied service connection for tinea 
versicolor as the claimed disorder was "neither incurred in 
nor was caused by service."  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
February 1997.  The Veteran did not submit a NOD with the 
decision.  

The evidence upon which the RO formulated its January 1997 
rating decision may be briefly summarized.  An October 1970 
Army treatment record states that the Veteran was diagnosed 
with tinea versicolor.  The report of an August 1996 VA 
examination for compensation purposes conveys that the 
Veteran was diagnosed with tinea versicolor.  
 
The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for tinea versicolor.  In 
December 2001, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for tinea versicolor.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in December 2001.  The Veteran did 
not submit a NOD with the decision.   

The additional documentation reviewed by the RO in reaching 
its December 2001 determination included VA examination and 
clinical documentation, private clinical documentation, and 
written statements from the Veteran.  The report of a 
November 2001 VA examination for compensation purposes states 
the Veteran presented a history of being treated for chronic 
tinea versicolor.  The examiner commented that the Veteran's 
tinea versicolor was "well-documented in his medical 
record."  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 2001 RO 
determination that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for tinea versicolor consists of VA 
clinical and examination documentation, private clinical 
documentation, the transcript of the March 2009 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
and written statements from the Veteran.  An October 2007 
written statement from E. F. A., M.D., conveys that the 
Veteran received ongoing treatment for tinea versicolor.  The 
doctor opined that it was "unclear to me whether the 
patient's skin disorder is linked to dioxin exposure."  At 
the March 2009 hearing on appeal, the Veteran testified that 
he had initially manifested tinea versicolor during active 
service and received ongoing post-service treatment for that 
disorder.  

The Board finds that the Dr. A.'s October 2007 written 
statement and the March 2009 hearing transcript constitute 
new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim.  As new and material 
evidence has been received, the Veteran's claim of 
entitlement to service connection for tinea versicolor is 
reopened.  

3.  Service Connection

Service connection may be granted for disability arising from 
disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The Veteran's service medical records reflect that he was 
diagnosed with tinea versicolor in October 1970.  The reports 
of VA examinations for compensation purposes conducted in 
August 1996 and December 2001 note that the Veteran was 
diagnosed with and treated for chronic tinea versicolor.  The 
October 2007 written statement from Dr. A. indicates that the 
Veteran continued to be treated for chronic tinea versicolor.  

The Veteran's chronic tinea versicolor was initially 
manifested during active service.  In the absence of any 
evidence to the contrary, the Board concludes that service 
connection for chronic tinea versicolor is now warranted.  

B.  Psychiatric Disorder

1.  Prior RO Decision

In May 1971, the RO denied service connection for a 
psychiatric disorder as the claimed disorder was not shown by 
the evidence of record.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in May 1971.  
He did not submit a NOD with the decision.  

The evidence considered by the RO in reaching its May 1971 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to a chronic 
acquired psychiatric disorder.  In his March 1971 claim for 
service connection, the Veteran indicated that he had been 
treated for severe headaches with a "resultant nervous 
condition."  At an April 1971 VA examination for 
compensation purposes, the examiner noted that "no 
neuropsychiatric disease found this date, competent."  


2.  New and Material Evidence

The evidence submitted since the May 1971 RO decision denying 
service connection for a psychiatric disorder consists of VA 
clinical and examination documentation, private clinical 
documentation, the transcript of the March 2009 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
and written statements from the Veteran.  A March 1971 VA 
hospital summary notes that the Veteran presented a history 
of bilateral frontal headaches and associated tension, 
irritability, anxiety, and nightmares which had been 
initially manifested after being in combat in the Republic of 
Vietnam.  The Veteran was diagnosed with an anxiety reaction 
with tension headaches.  An October 2007 written statement 
from W. E. A., M.D., conveys that the Veteran received 
ongoing psychiatric treatment.  The doctor commented that:

Our patient was in the military in 
Vietnam in 1971.  He was treated for 
posttraumatic stress disorder (PTSD) and 
was even hospitalized in the VA for that 
problem.  

At the March 2009 hearing on appeal, the Veteran testified 
that he had experienced chronic anxiety since active service.  

The Board finds that the March 1971 VA hospital summary, Dr. 
A.'s October 2007 written statement, and the March 2009 
hearing transcript constitute new and material evidence in 
that they are of such significance that they raise a 
reasonable possibility of substantiating the Veteran's claim.  
As new and material evidence has been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  

ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for tinea versicolor is granted.  

Service connection for chronic tinea versicolor is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disorder is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is to be determined following a de novo 
review of the entire record.  

A July 2007 treatment entry from D. K., M.D., conveys that 
the Veteran's carpal tunnel syndrome was "getting worse" 
and needed surgical treatment.  At the March 2009 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
the Veteran testified that his left wrist carpal tunnel 
syndrome was increasing in severity and his breasts were 
enlarging.  

In reviewing the claims files, the Board observes that the 
Veteran was afforded VA examinations for compensation 
purposes which addressed his left carpal tunnel syndrome and 
bilateral gynecomastia in October 2006 and July 2008.  
Unfortunately, the examiners noted that the claims files were 
not reviewed at either evaluation.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the Veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

An April 2005 Social Security Administration (SSA) notice to 
one of the Veteran's private care providers reflects that the 
Veteran had submitted a claim for disability benefits.  
Documentation of the Veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the Veteran's claim is not of record.  
The Court has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007) and 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
post-service treatment of his claimed 
chronic psychiatric, neck, back, and left 
foot disorders and treatment of his 
service-connected left wrist carpal 
tunnel syndrome and bilateral 
gynecomastia after February 2005 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

3.  Then contact the SSA and request that 
it provide documentation of the Veteran's 
award of disability benefits or the 
denial thereof and copies of all records 
developed in association with the award 
or denial for incorporation into the 
record.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic acquired 
psychiatric, neck, back, and left foot 
disabilities, if any, and the severity of 
his service-connected left wrist carpal 
tunnel syndrome and bilateral 
gynecomastia.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of chronic PTSD is advanced, 
the psychiatric examiner should identify 
the specific stressors supporting such a 
diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's Vietnam War experiences; 
or otherwise originated during or is 
causally related to active service.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic neck 
disability had its onset during 
active service; is etiologically 
related to the Veteran's Vietnam War 
experiences; or otherwise originated 
during or is causally related to 
active service.  

c.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic back 
disorder had its onset during active 
service; is etiologically related to 
the Veteran's Vietnam War 
experiences; or otherwise originated 
during or is causally related to 
active service.  

d.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
foot disorder had its onset during 
active service; is etiologically 
related to the Veteran's Vietnam War 
experiences; or otherwise originated 
during or is causally related to 
active service.  

The examiner or examiners should further 
identify the limitation of activity 
imposed by the Veteran's 
service-connected left wrist carpal 
tunnel syndrome with a full description 
of the effect of the disability upon her 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his left wrist 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the Veteran's 
left wrist carpal tunnel syndrome upon 
his vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include an anxiety disorder on a de novo 
basis and readjudicate the issues of his 
entitlement to service connection for a 
chronic neck disorder, a chronic back 
disorder, and a chronic left foot 
disorder and increased evaluations for 
his left wrist carpal tunnel syndrome and 
bilateral gynecomastia with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


